DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 and 09/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Automating and Reducing User Input Required for User Session on Writing and/or Drawing System.
Claim Objections
Claim 19 is objected to because of the following informalities:
As per claim 19, the limitation “the communication interface” should be “a communication interface”.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6, 10-12, 14-15, 19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesanupalli (US 2011/0083018).
As per claim 1, Kesanupalli discloses a system (Fig. 1, #100; [0037]) adapted to:
receive a user controller (UC) identification (i.e., fingerprint data) that identifies a UC (i.e., user credentials; [0040]-[0041]), a sensor identification (i.e., a unique identifier) that identifies a sensor (#104; [0037]; [0039]), and an event indication that indicates that an event occurred ([0039]; where a decrypts the user’s credentials only after a successful fingerprint swipe or fingerprint scan is an event indication that indicates that an event occurred);
use the sensor identification (i.e., a unique identifier) to identify an application (#112) running on a computer of a display device to which the sensor (#104) is connected ([0037]-[0038]; where a computer of a display device is inherently present);
use the UC identification (i.e., fingerprint data) to determine a user identification with which the UC identification (i.e., fingerprint data) is associated ([0039]-[0041]);
determine whether the event indication is for an in range event ([0039]; [0046]; where a valid fingerprint swipe is determine whether the event indication is for an in range event);
if the event indication is determined to be for an in range event (i.e., valid fingerprint swipe), provide the application with access to information in a user account associated with the user identification ([0039]-[0041]; [0046]; [0053]).
As per claims 2 and 15, Kesanupalli discloses the system (method) of claim 1 (claim 14), wherein the application (#112) is a web application running in a web browser of the computer of the display device to which the sensor (#104) is connected ([0037]).

As per claims 10 and 23, Kesanupalli discloses the system (method) of claim 6 (claim 19), further (comprising) adapted to:
determine (determining) whether the second event indication is for a user input event ([0039]-[0041]; [0053]);
if the second event indication is determined to be for a user input event, determine (determining) an action associated with the second event indication ([0039]-[0041]; [0053]); and
cause (causing) the application to perform the determined action ([0033]-[0034]; [0039]).
As per claims 11 and 24, Kesanupalli discloses the system (method) of claim 10 (claim 23), wherein the second event indication that is for a user input event comprises an identification of a user input of the UC, and the action associated with the second event indication is determined based on the identification of the user input of the UC ([0039]-[0041]; [0053]-[0054]).
As per claims 12 and 25, Kesanupalli discloses the system (method) of claim 11 (claim 24), wherein the user input of the UC is a button of the UC (Fig. 5; [0042]).

receiving a user controller (UC) identification (i.e., fingerprint data) that identifies a UC (i.e., user credentials; [0040]-[0041]), a sensor identification (i.e., a unique identifier) that identifies a sensor (#104; [0037]; [0039]), and an event indication that indicates that an event occurred ([0039]; where a decrypts the user’s credentials only after a successful fingerprint swipe or fingerprint scan is an event indication that indicates that an event occurred);
using the sensor identification (i.e., a unique identifier) to identify an application (#112) running on a computer of a display device to which the sensor (#104) is connected ([0037]-[0038]; where a computer of a display device is inherently present);
using the UC identification (i.e., fingerprint data) to determine a user identification with which the UC identification (i.e., fingerprint data) is associated ([0039]-[0041]);
determining whether the event indication is for an in range event ([0039]; [0046]; where a valid fingerprint swipe is determine whether the event indication is for an in range event); and if the event indication is determined to be for an in range event (i.e., valid fingerprint swipe), providing the application with access to information in a user account associated with the user identification ([0039]-[0041]; [0046]; [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kesanupalli in view of Kato (US 2018/0167377).
As per claims 3 and 16, Kesanupalli discloses the system (method) of claim 1 (claim 14).
However, Kesanupalli does not teach the information in the user account associated with the user identification comprises one or more settings for the application running on the computer of the display device to which the sensor is connected, and the system (method further comprises) is further adapted to cause (causing) the application to apply the user settings.
Kato teaches the information in the user account associated with the user identification comprises one or more settings for the application running on the computer of the display device to which the sensor is connected, and the system (method further comprises) is further adapted to cause (causing) the application to apply the user settings ([0043]-[0044]; [0082]-[0083]; [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the electronic whiteboard application disclosed by Kato to the system of Kesanupalli so as to enable a user to draw an image and enables the users to conduct a meeting or a lecture while viewing the same image drawn by the user (Kato: [0003]).
As per claims 4 and 17, Kesanupalli discloses the system (method) of claim 1 (claim 14).

Kato teaches the information in the user account associated with the user identification comprises one or more files including previous writing and/or drawing content ([0086]; [0095]; [0182]-[0184]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the electronic whiteboard application disclosed by Kato to the system of Kesanupalli so as to read drawing image data that is stored after the image is drawn, for display onto the display (Kato: [0086]).
As per claims 5 and 18, Kesanupalli discloses the system (method) of claim 1 (claim 14).
However, Kesanupalli does not teach the controller is further (comprising) configured to, if the event indication is determined to be for an in range event, cause the application to display a welcome message including a username associated with the determined user identification.
Kato teaches the controller is further (comprising) configured to, if the event indication is determined to be for an in range event (i.e., the authentication result indicates that the IC card is a legitimate IC card), cause the application to display a welcome message including a username associated with the determined user identification (Fig. 14C; [0187]-[0189]; [0192]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the electronic whiteboard .
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kesanupalli in view of Parker (US 2011/0246875).
As per claims 13 and 26, Kesanupalli discloses the system (method) of claim 10 (claim 23).
However, Kesanupalli does not teach the determined action is one of toggle between pencil and eraser, undo last mark, copy board, and paste board.
Parker teaches the determined action is one of toggle between pencil (Fig. 3, #306) and eraser (#310), undo last mark (#326), copy board (#312), and paste board (#314; [0058]; [0062]-[0063]; [0069]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include the whiteboard user interface disclosed by Parker to the system of Kesanupalli so as to provide a variety of tools that can be used to perform operations such as, but not limited to: select; draw line; draw straight line; erase; create text; copy; paste; duplicate; group; ungroup; show grid; snap to grid; undo; redo; clear; scale; export image; save in an existing file; save as a new file; and open a file (Parker: [0010]).
Allowable Subject Matter
Claims 7-9 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of a system adapted to receive a user controller (UC) identification that identifies a UC, a sensor identification that identifies a sensor, and an event indication that indicates that an event occurred does not teach or fairly suggest determine whether the second event indication is for an out of range event; if the second event indication is determined to be for an out of range event, cause the application to return current writing and/or drawing content; receive the current writing and/or drawing content; and save the current writing and/or drawing content in the user account associated with the user identification, determining whether the second event indication is for an out of range event; if the second event indication is determined to be for an out of range event, causing the application to return current writing and/or drawing content; receiving the current writing and/or drawing content; and saving the current writing and/or drawing content in the user account associated with the user identification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622